UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6349



ROBERT ANDREW BARTLETT, SR.,

                                              Plaintiff - Appellant,

          versus


JAMES RYAN; ALAMANCE REGIONAL MEDICAL CENTER,
INCORPORATED; NANCY KELLY; GEORGE MELONE;
DAVID HARRIS,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-00-233-1)


Submitted:   July 12, 2001                 Decided:   July 19, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Andrew Bartlett, Sr., Appellant Pro Se. Demetrius LaVonne
Worley, TUGGLE, DUGGINS & MESCHAN, P.A., Greensboro, North Caro-
lina; Joseph Paul Booth, III, SHARPLESS & STAVOLA, P.A., Greens-
boro, North Carolina; Alan William Duncan, Lisa Frye Garrison,
SMITH, HELMS, MULLISS & MOORE, L.L.P., Greensboro, North Carolina;
David Harris, Graham, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Andrew Bartlett, Sr., appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 2000)

complaint.    We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     Bartlett v. Ryan, No. CA-00-233-1 (M.D.N.C. Jan.

22, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2